Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of the Annual Report on Form 10-K for the year ended December 31, 2010 (the "Report") by QuantRx Biomedical Corporation ("Registrant"), and the undersigned hereby certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant as of and for the periods presented in the Report. Date: April 14, 2011 By: /s/ Shalom Hirschman Shalom Hirschman Chief Executive Officer (Principal Executive Officer) A signed original of this written statement required by 18 U.S.C. Section 1350 has been provided to QuantRx Biomedical Corporation and will be furnished to the Securities and Exchange Commission or its staff upon request.
